Citation Nr: 0904300	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-16 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating, currently noncompensable, 
for residuals of a stress fracture of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from January 
1986 to June 1986.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Cleveland, Ohio.


FINDING OF FACT

Throughout this appeal, residuals of a left leg stress 
fracture are manifested by subjective complaints of pain, 
weakness, instability, foot numbness, and giving out, and 
objective evidence of an abnormal gait, tenderness, and 
slight loss of ankle motion; ankylosis is not shown 
throughout this appeal and there is no competent medical 
evidence of instability, subluxation, genu recurvatum, 
malunion of the tibia or fibula, malunion of the os calcis or 
astragalus, astragalectomy, or loss of knee range of motion.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for residuals of a 
left-leg stress fracture have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2004 
letter expressly told her to provide any relevant evidence in 
her possession.  See Pelegrini II, 18 Vet. App. at 120. 

After careful review of the claims folder, the Board finds 
that the September 2004 letter partially satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the September 2004 letter advised 
the veteran what information and evidence was needed to 
substantiate the claim.  This letter also requested that she 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
veteran.  Finally the September 2004 letter advised her what 
information and evidence would be obtained by VA, namely, 
records such as medical records, employment records, and 
records from other Federal agencies.  

The Board observes that the September 2004 letter was sent to 
the veteran prior to the December 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A letter sent to the veteran in March 2006 explained how VA 
establishes a disability rating and effective date in 
accordance with Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  Although this notice was sent after the initial 
adjudication of the veteran's claim, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a July 2006 
supplemental statement of the case was provided to the 
veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the veteran that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on her 
employment and daily life.  Further, if the diagnostic code 
under which the veteran is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by her demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
veteran.  Additionally, the veteran must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided most of the pertinent 
information in VCAA notice cited above and in the March 2005 
statement of the case.  The veteran can be deemed to have 
knowledge of the information in the March 2005 statement of 
the case because she referenced it in an April 2005 letter.  
See Sanders, infra.  Cumulatively, the veteran was informed 
of the necessity of providing on her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment.  The veteran was also informed 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
code(s); and examples of pertinent medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

In contrast, the veteran was not provided notice that she 
should provide evidence regarding the worsening effect and 
its impact on her daily life.  Additionally, neither letter 
informed the veteran that her rating diagnostic codes may 
require a specific measurement or test result.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  

In Vazquez-Flores, the Court has stated that "Nothing in law 
or common sense supports a conclusion that the Court should 
put on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant."  Id.  

In this case, the Board finds that although notice with 
regard to the two elements described above was not given, 
current adjudication of the issue is essentially fair and no 
benefit would flow to the claimant by remanding for further 
notice.  With respect to evidence relating to the effect of 
her disability on her daily life, the veteran explicitly 
stated at her October 2006 VA examination that her disability 
did not prevent her from her normal daily activities.  
Therefore, although the veteran was not given proper notice 
with respect to this element, she has essentially fulfilled 
its purpose with regard to this claim.

Regarding the requirement that the veteran be informed of the 
particular standards of her current diagnostic code, the 
Board finds that the veteran has demonstrated actual 
knowledge of what she is required to do to substantiate her 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) ; see also Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005) (defining actual knowledge).  The veteran is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262 
for "impairment of the tibia and fibula," which does not 
require any specific tests beyond demonstrating a worsening 
of the condition.  Although this information was not provided 
prior to the December 2004 rating decision, the veteran was 
informed of the rating criteria of this code in the March 
2005 statement of the case.  Since that time, the veteran has 
continued to assert that her condition has worsened, which 
demonstrates actual knowledge of what is required for an 
increased rating under her current code.  The lack of proper 
Vazquez notice with respect to this element is therefore 
nonprejudicial. 

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the veteran has demonstrated 
actual knowledge of the evidence which was needed to 
establish the claim.  She demonstrated an understanding of 
the evidence required to substantiate the higher rating 
sought and that a higher rating would be assigned based on 
the pertinent diagnostic criteria.  The veteran discussed the 
pertinent criteria and submitted supporting evidence and 
indicated in March 2006 that there was no further evidence to 
submit.  Finally, the criteria were discussed in the multiple 
statements of the case and the veteran was told why a higher 
rating was not warranted under that criteria.  

In sum, the veteran was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there was VCAA deficiency, the presumption of prejudice has 
been rebutted as the record shows that this error was not 
prejudicial to the veteran and the essential fairness of the 
adjudication process in this case was preserved.   As there 
is no indication that any failure on the part of VA to 
provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as are relevant VA treatment records.  Private 
treatment records from Southeastern Ohio Regional Medical 
Center are also of record.  The veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding her claim.  Finally, the veteran was 
afforded multiple VA examinations with respect to the issue 
decided herein.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.
 
II. Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service treatment records and all other evidence of 
record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The Board has considered whether staged ratings were 
appropriate in the present case.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For reasons discussed in more detail 
below, the Board finds that there is no competent evidence 
that the veteran's left leg disability has increased in 
severity during this appeal; therefore, a staged rating is 
unnecessary.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board may consider 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  In this case, as discussed below, the 
Board has determined that Diagnostic Code 5262, the veteran's 
current code, most accurately captures her disability 
picture.

The veteran's left leg disability is currently rated as 
noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5262 (2008).  Under Diagnostic Code 5262, impairment of the 
tibia and fibula, malunion of the two bones with slight knee 
or ankle disability warrants a 10 percent rating.  Malunion 
of the two bones with moderate knee or ankle disability 
warrants a rating of 20 percent.  Malunion of the two bones 
with marked knee or ankle disability warrants a rating of 30 
percent. Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, is assigned a 40 percent rating. The Board 
observes that the words "slight," "moderate" and 
"marked" as used in the various diagnostic codes are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  Pertinent regulations do 
not require that all cases show all the findings specified by 
the Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  In the present case, the Board 
finds that although the veteran has not presented evidence of 
malunion or nonunion of the tibia or fibula, her symptoms are 
most adequately described by the 10 percent rating of 
Diagnostic Code 5262.  

The veteran was originally granted service connection in 
September 1986.  The medical evidence at the time of this 
decision showed no fractures, dislocations, or other 
abnormalities.  There was also no evidence of a prior 
fracture, but slight crepitation of the knee was noted.  
There was no loss of range of motion.  The RO considered the 
veteran's subjective complaints of swelling below the knee, 
pain, and numbness in her foot.  Her disability was 
characterized as residuals of a stress reaction and she was 
assigned a noncompensable rating.  Thereafter, in May 1988, 
the veteran's disability was recharacterized as residuals of 
a stress fracture, but her noncompensable rating was left 
unchanged.  The veteran filed her current claim for an 
increased rating in September 2004, asserting that her left 
leg had become increasingly more painful.

In examining the evidence, the Board has determined that the 
veteran's disability picture now more closely approximates a 
10 percent rating under her currently assigned Diagnostic 
Code.  Primarily, the Board relies on the veteran's October 
2006 VA examination.  The report from that exam shows 
additional symptoms not previously considered, including 
tenderness to palpation and a limited range of motion in the 
veteran's left ankle.  The veteran showed ankle plantar 
flexion to 40 degrees, while the normal standard for VA 
purposes is 45 degrees.  38 C.F.R. § 4.71a, Plate II (2008).  

Additionally, the Board has also considered whether evidence 
supports a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board notes that the veteran specifically complained of 
weakness, instability, and constant pain at her October 2006 
VA examination.  When considering these subjective complaints 
together with the objective medical evidence described above, 
the Board finds that the veteran's disability most closely 
approximates a 10 percent rating for impairment of the tibia 
and fibula with slight knee or ankle disability.  

Consequently, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent under 
the veteran's current diagnostic code or another related 
code.  As it pertains to her current diagnostic code, the 
Board notes that evidence does not suggest a moderate knee or 
ankle disability.  Specifically, the Board notes that, 
according to her October 2006 VA examination, the veteran has 
a full range of motion in her knee and only slight limitation 
of motion in her ankle.  Earlier, in October 2004, a bone 
scan showed no residual evidence of a stress fracture.  
Finally, the Board notes that the veteran has not exhibited a 
primary symptom of all compensation levels of Diagnostic Code 
5262:  malunion or nonunion of the tibia or fibula.  
Therefore, without additional medical evidence supporting a 
finding that the veteran's disability is greater than slight, 
the Board finds that a higher evaluation under Diagnostic 
Code 5262 is not warranted.

The Board has also considered other related diagnostic codes 
in making a determination on her claim.  Specifically, the 
Board has considered Diagnostic Codes 5003 and 5256-5274.  
Upon review, the Board has determined that these related 
diagnostic codes do not properly capture the veteran's 
disability picture or offer as high a rating as the code 
assigned by the Board.  

First, the Board notes that the veteran was diagnosed with 
degenerative joint disease (arthritis) in October 1997, 
before the December 2004 rating decision.  While in some 
cases it is possible for a veteran to be rated under code 
5003 for arthritis and other knee and leg-related codes, the 
Board finds such a rating is not possible here because the 
veteran is not currently service connected for arthritis, nor 
has service connection for arthritis been claimed.  
VAOPGCPREC 23- 97 (July 1, 1997), published at 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), published 
at 63 Fed. Reg. 56,704 (1998).  Without a claim or grant of 
service connection for the relevant disability, the Board 
finds that Diagnostic Code 5003 does not apply in this case.

The Board finds Diagnostic Codes 5256, 5257, and 5263 
inapplicable because the veteran has not presented a 
diagnosis or a sufficient number of symptoms of the 
represented disabilities, which include ankylosis, lateral 
instability or subluxation of the knee, and genu recurvatum.  
The Board finds Diagnostic Codes 5258 and 5259 inapplicable 
because the veteran has not presented any evidence of 
documented cartilage damage or removal.  The Board finds 
Diagnostic Codes 5260 and 5261 inapplicable because at her 
October 2006 VA examination, and on previous occasions, the 
veteran demonstrated full range of motion in her left knee.

Of the codes related to the ankle, the Board finds that Codes 
5270, 5272, 5273, and 5274 do not apply because the veteran 
has not presented evidence or complained of ankylosis, 
malunion of the os calcis or astragalus, or an 
astragalectomy.  Of the related diagnostic codes, 5271 for 
limitation of motion in the ankle is the most relevant to the 
veteran's current disability.  However, this code only 
provides compensation for at least moderate limitation, 
which, as described above, the veteran has not demonstrated.

Aside from the musculoskeletal codes discussed above, the 
Board has considered whether the veteran is ratable under 
Diagnostic Codes 7801-7805 for scarring.  38 C.F.R. § 4.118 
(2008).  However, the Board finds no competent evidence in 
the record indicating the veteran suffers from any left leg 
scars.

The Board has also considered the veteran's representative's 
assertion that the veteran would be more properly rated under 
Diagnostic Code 7111 or 7114 for a large artery aneurysm or 
arteriosclerosis obliterans.  The veteran has not been 
diagnosed with either of these conditions.  However, symptoms 
of these codes include claudication and a below normal score 
on the ankle brachial index (ABI) test, which the veteran 
exhibited in her left leg in November 1997.  The veteran was 
subsequently diagnosed with peripheral vascular disease 
(PVD), a related condition, in February 1998.  However, more 
recent evidence from the appeal period states that the 
veteran does not currently suffer from PVD.  In October 2006, 
the veteran's VA examiner stated that the veteran did not 
suffer from PVD and an ABI test was normal, indicating normal 
blood flow.  An earlier ABI test from July 2002 also showed a 
normal result.  Given the disparity of time between the 
original diagnosis of PVD and the veteran's current claim, 
and the recent objective evidence demonstrating that the 
veteran does not suffer from either PVD, below average blood 
flow to the leg, or significant claudication, the Board finds 
that these diagnostic codes are not as relevant as the 
current code.  

Finally, the Board has considered whether extraschedular 
consideration is warranted.  See 38 C.F.R. § 3.321(b).  
Extraschedular rating consideration is warranted when a 
"case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321 (2008).  According to Thun v. 
Peake, 22 Vet. App. 111, 115 (2008), the determination of 
whether a veteran is entitled to an extraschedular rating 
under 38 C.F.R. § 3.321(b) requires the Board to compare the 
level of severity and symptomatology of the veteran's 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the veteran's disability level and symptomatology, 
then the veteran's disability picture is contemplated by the 
rating schedule and the inquiry ends.  

In this case, the Board finds that the disability picture is 
adequately captured by the rating schedule.  Although the 
veteran stated in October 2004 that her disability forced her 
to quit her job as a cook, its does not appear that the 
veteran has had recent periods of unemployment.  In 
particular, the Board notes that the veteran stated at her 
October 2006 VA examination that her disability did not 
prevent her from her work or daily activities.  Further, 
while treatment records show the veteran visited the 
emergency room for her disability in October 1997, there are 
no apparent periods of recent hospitalization.  Finally, in 
considering the veteran's subjective complaints, the Board 
has relied heavily on the veteran's repeated statements of 
increased pain in making its current determination of an 
increased rating.  See Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (stating that the impact of pain must be 
considered in making a rating determination); see also 
38 C.F.R. §§ 4.40 (stating that compensation for disabilities 
of the musculoskeletal system is primarily based on 
functional loss) and 4.45 (requiring the Board to consider 
irregular movement, pain, swelling, and other factors when 
adjudicating a musculoskeletal joint claim). Therefore, 
extraschedular rating based on the veteran's subjective 
symptoms is unnecessary.  

In sum, the Board finds that the veteran's current disability 
most closely resembles a 10 percent rating under Diagnostic 
Code 5262.  As discussed above, the veteran's subjective 
complaints have been adequately addressed, and extraschedular 
rating is unwarranted since the veteran's disability picture 
is not outside the scope of the assigned diagnostic code.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating of 10 percent, but no 
higher, for residuals of a stress fracture is granted subject 
to the laws and regulations governing the award of monetary 
benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


